Citation Nr: 1701262	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include as a residual of traumatic brain injury (TBI).

3.  Entitlement to service connection for non-psychiatric residuals of a TBI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the New York, New York Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran initially requested a hearing before the Board, he withdrew that request by April 2013 correspondence.

The Agency of Original Jurisdiction (AOJ) has reopened service connection for PTSD.  Notwithstanding such action, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In addition, the Board notes that the Veteran originally sought to reopen service connection for PTSD and claimed service connection for TBI residuals, to include a psychiatric disability.  As the matter of service connection for psychiatric disability other than PTSD was not previously adjudicated, any claim for non-PTSD psychiatric TBI residuals are original and do not require any showing of new and material evidence to be considered.  However, for reasons discussed further below, the Board is reopening the claim of service connection for PTSD and, therefore, the issues have been recharacterized to consider service connection of any acquired psychiatric disability for organizational expediency and to afford the Veteran the broadest scope of review.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for an acquired psychiatric disability and non-psychiatric TBI residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2005 Board decision denied the Veteran service connection for PTSD based essentially on a finding that a pertinent event or injury in service was not shown, and there was no evidence corroborating his reported stressors.

2.  Evidence received since the March 2005 denial includes evidence not of record at that time; suggests the Veteran's PTSD may be related to a previously unidentified stressor or a concussion sustained in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for PTSD and remands the remaining matters (including the downstream service connection claim on de novo review), there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection for PTSD was originally denied by a September 1997 rating decision because the AOJ found no evidence confirming the Veteran's reported in-service stressors.  The Veteran appealed that denial, but a March 2005 Board decision confirmed it, continuing to find no evidence corroborating the Veteran's reported stressors.  That decision is final based on the evidence then of record, and is the prior final denial in this case.  Thus, new and material evidence is required to reopen the matter.

At the time of the March 2005 Board decision, the evidence of record included personnel records (which confirmed service at Cannon Air Force Base (AFB) in New Mexico, in Taiwan, Clark AFB in the Philippines, and Misawa Air Base in Japan), STRs (that were negative for history, complaints, or abnormal findings related to PTSD), VA treatment records (showing treatment for various psychiatric problems), a May 1997 VA examination report (diagnosing PTSD and noting reports of extracting pilots during service who were either severely injured or dead), hearing testimony (alleging three days of service in Vietnam, during which he was subjected to rocket and mortar attacks, witnessing the death of a pilot during a recovery operation of a F-100D aircraft at Cannon AFB between June and September 1964, and transferring bodies and wounded soldiers between planes at Clark AFB in the Philippines), lay statements (alleging recovering a Captain Autrey from a crashed or enflamed F-100D aircraft while at Cannon AFB, service in Bien Hoa, Vietnam, and seeing wounded and dead soldiers at Clark AFB), and responses from service department sources that found no corroborating information regarding the alleged stressors.

Since the prior denial, the Veteran has submitted new lay statements that not only provide an additional alleged in-service stressor (involving a cab driver in Manila who attempted to physically assault and rob him), but also advance a new theory of entitlement-namely, that his PTSD (among other potential psychiatric problems) may be related to a TBI he suffered in service.  Notably, his STRs confirm a concussion was sustained in January 1965.  Both these statements were not previously in the record and are undoubtedly "new" evidence.  In order to also be considered "material," they must also relate positively to a previously unestablished element of service connection and raise a reasonable possibility of substantiating the underlying claim.  Here, the Veteran's claim was previously denied because the Board found no evidence corroborating his reported in-service stressors-in other words, there was no in-service event to which his PTSD could be related.  Thus, by presenting an entirely new alleged stressor and alleging that his PTSD could be related to a documented concussion in service, the new statements relate directly to the previously unestablished element.  Moreover, as there is no reason to question the occurrence of the newly alleged stressor and no etiological opinion in the record regarding his PTSD and his concussion in service, a liberal reading of the facts (as mandated by Shade) leads the Board to conclude that the new statements also raise a reasonable possibility of substantiating the underlying claim of service connection.

Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that the new statements are also material, and the claim of service connection for PTSD may be reopened.


ORDER

The appeal to reopen service connection for PTSD is granted.



REMAND

Regrettably, a review of the record shows that additional development is required before the remaining claims may be adjudicated on the merits.

First, the Board notes that the Veteran has provided several allegations of stressors in service: (1) the Veteran alleges he responded to recovering a Captain Autry from a F-100D aircraft that was on fire near Cannon Air Force Base (AFB) near Clovis, New Mexico in 1964; (2) the Veteran alleges recovering remains of a pilot from an F-100D aircraft crashed, also while stationed at Cannon AFB sometime in the summer of 1964; (3) the Veteran alleges that he experience nonspecific traumas while working in the crash crew at Misawa AFB in Japan; (4) the Veteran alleges he served for three days in Bien Hoa, Vietnam in support of bombing over Hanoi, and was subjected to mortar and rocket fire; (5) the Veteran alleges he saw and handled bodies and wounded people at Clark AFB in the Philippines; (6) the Veteran alleges being accidentally fired upon by a Taiwanese F-86 aircraft while stationed in Taiwan; and (7) the Veteran alleges that he was assaulted by a cab driver in Manila who tried to rob him.  However, there has been surprisingly little detailed research conducted to attempt to verify these allegations.  Notably, a March 2004 Board remand ordered the procurement of morning reports to help corroborate his stressors, but the AOJ made a single request for such records before discontinuing their search because the service  department indicated that a "specific allegation" was not made (even though the remand orders were not conditional upon specificity of allegations).  Therefore, the Board finds that additional, exhaustive efforts should be made to verify the Veteran's alleged stressors, to include the procurement of any pertinent records that are not already in the record and referral to the Joint Service Records Research Center (JSRRC).

Moreover, the Veteran was afforded both neurological and psychiatric examinations in conjunction with this appeal in June and August 2009, respectively.  The June 2009 neurological examiner indicated that the Veteran had not yet undergone neuropsychological or psychiatric evaluation to fully assess whether he had any residuals of TBI.  While the August 2009 examination did include psychiatric evaluation, the examiner concluded that the Veteran did not report symptoms of PTSD without specifically addressing the diagnostic criteria or reconciling that finding with the March 1997 diagnosis of PTSD.  Moreover, no etiological opinion was provided for the diagnosis noted (generalized anxiety disorder) with respect to the Veteran's concussion in service.  Notably, the March 1997 VA examination report also did not provide any etiological opinions.  Furthermore, as noted above, given adequate development to verify the alleged stressors has not been completed, no psychiatric examiner to date has been privy to an accurate or complete factual record.  Finally, the Board notes that the regulations governing PTSD claims have liberalized insofar as allegations of stressors based in fear of hostile military or terrorist activity are concerned, and it does not appear from the record that any VA examiner, to date, has incorporated such considerations into their reports.  In light of the above, the Board finds that new examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. Conduct exhaustive efforts to verify and corroborate the Veteran's alleged stressors, listed below: 

(a) the Veteran alleges he responded to recovering a Captain Autry from a F-100D aircraft that was on fire near Cannon Air Force Base (AFB) near Clovis, New Mexico in 1964; 

(b) the Veteran alleges recovering remains of a pilot from an F-100D aircraft crashed, also while stationed at Cannon AFB sometime in 1964; 

(c) the Veteran alleges that he experience nonspecific traumas while working in the crash crew at Misawa AFB in Japan; 

(d) the Veteran alleges he served for three days in Bien Hoa, Vietnam in support of bombing over Hanoi, and was subjected to mortar and rocket fire; 

(e) the Veteran alleges he saw and handled bodies and wounded people at Clark AFB in the Philippines; 

(f) the Veteran alleges being accidentally fired upon by a Taiwanese F-86 aircraft while stationed in Taiwan; and 

(g) the Veteran alleges that he was assaulted by a cab driver in Manila who tried to rob him.  

In completing this verification, the AOJ should ask the Veteran again to identify approximate date ranges in which each alleged incident occurred (as well as whether any such stressors are related to fear of hostile military or terrorist activity).  The AOJ should then secure any pertinent records that may assist in verifying his stressors, to specifically include unit histories, morning reports, police or incident reports, and other such records from all available sources.  The AOJ must document the scope of its search for any pertinent records, and its efforts to secure them, and the reason for any unavailability encountered.

Once all pertinent development in this action is completed, the entire record should also be forwarded to the JSRRC to conduct further inquiries into the Veteran's alleged stressors, for all applicable date ranges if necessary.  The AOJ should submit as many consecutive inquiries as required to encompass the relevant date ranges for each alleged stressor.  

2. The AOJ should make a formal determination, documented in the record, as to whether there is credible supporting evidence for any of the alleged stressors, complete with rationale that discusses the development conducted, to include any JSRRC findings.

3. Obtain all outstanding records of VA or adequately identified private evaluations or treatment the Veteran has received for psychiatric disabilities or any neurological psychomotor, or other complaints related to TBI residuals.

4. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The examiner must be provided with a list of any verified stressors.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Please indicate whether the Veteran meets the diagnostic criteria for PTSD, to include as related to fear of hostile military or terrorist activity in service.

If the Veteran does not have PTSD, the examiner should specifically address each diagnostic criteria and note which he does not meet, and why that is so.  The examiner must also reconcile this finding with any conflicting notations in the evidence, to include treatment records and the March 1997 VA examination report.

b. Please identify, by medical diagnosis, each psychiatric disability entity found other than PTSD.  Again, any diagnoses made must be reconciled with conflicting findings in other evidence of record. 

c. For each disability entity diagnosed (including PTSD), the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service or any verified stressors therein.

d. For each psychiatric disability entity diagnosed (including PTSD), is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's documented January 1965 concussion in service?

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence, lay statements, or medical literature as appropriate.

5. The Veteran should also be scheduled for neuropsychological evaluation to determine the nature and likely etiology of any non-psychiatric TBI residuals.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Does the Veteran have any current non-psychiatric residuals of TBI?  If so, the examiner must identify each residual found.

b. If so, is it at least as likely as not (a 50 percent or better probability) that such residuals are related to his documented January 1965 concussion in service?

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence, lay statements, or medical literature as appropriate.

6. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


